Citation Nr: 9902802	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-28 614	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a contusion and laceration of 
the left ankle.

2.  Entitlement to an increased (compensable) rating for the 
service-connected scar of the left thumb.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to June 
1992.

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from an August 1992 rating action 
of the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a 10 percent disability evaluation 
for iatrogenic hypothyroidism.  Service connection was also 
granted, and separate noncompensable ratings assigned, for 
residuals of a fractured right clavicle with laceration, 
residuals of contusion and laceration of the left ankle and 
scars of the left thumb and chin.  The veteran submitted a 
notice of disagreement (NOD) in October 1992 and the RO 
issued a statement of the case (SOC) in November 1992.  The 
veteran's substantive appeal was received later that same 
month.  

The veteran appeared at a personal hearing before a VA 
hearing officer in January 1993.  In an August 1993 decision, 
the hearing officer granted an increased evaluation for the 
veteran's service-connected scar under the chin.  A 
supplemental statement of the case was issued in August 1993.  
In correspondence received in September 1993, the veteran 
indicated that he disagreed only with the ratings assigned 
for hypothyroidism, the residuals of a fractured right 
clavicle with laceration, residuals of contusion and 
laceration of the left ankle and scar of the left thumb.

The Board initially reviewed the case in January 1996 and 
denied the claims of increased evaluations of hypothyroidism 
and the residuals of a fractured right clavicle with 
laceration.  The Board remanded the issues of residuals of 
contusion and laceration of the left ankle and scar of the 
left thumb.

The veteran currently resides within the jurisdiction of the 
Atlanta, Georgia RO.  


REMAND

When the Board initially reviewed the veteran's appeal, it 
was noted that the evidence then of record was insufficient 
for evaluating the extent of the veteran's disabilities.  The 
Board noted that the conditions at issue had been assigned 
noncompensable evaluations under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998) which contemplates a 
rating based on limitation of function of the part effected.  
A compensable evaluation under the other diagnostic codes 
applicable to scars requires that they be poorly nourished, 
with repeated ulceration or that they be tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  

It was contemplated that the examinations conducted on remand 
would provide sufficient evidence to properly evaluate the 
veteran's scars.  In the January 1996 remand, the Board 
instructed the RO to obtain examinations in which the extent 
of the involved areas was reported in detail, including 
measurements of the area of scarring and color photographs of 
the area were to be taken and associated with the claims 
folder.  The examination conducted in November 1996 included 
a measurement pertaining to the left thumb scar only; 
however, the requested photographs were not obtained, nor was 
there any comment as to whether the scars were poorly 
nourished or tender.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  As 
such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.  

The Board further notes that it appears that the veteran was 
scheduled to undergo x-ray studies of the left ankle as part 
of the November 1996 VA examination, but a notation within 
the file indicates that he failed to report to the Radiology 
Service for that testing.  The Board recommends that the 
veteran be informed that his cooperation is vitally important 
to a resolution of his claim for increase, and that his 
failure to cooperate may have adverse consequences.  He 
should be informed of the provisions of 38 C.F.R. § 3.655.

Finally, a review of the VA Form 23-22 (Appointment of 
Veterans Service Organization as Claimants Representative), 
dated in October 1992, shows that the veteran had appointed 
the Connecticut Department of Veterans Affairs as his 
representative.  The VA Form 646, Statement of Accredited 
Representative, dated in September 1998 ,was prepared by the 
Georgia Department of Veterans Service.  There is no VA Form 
23-22 associated with the record which appointed that 
organization as the veteran's representative.  Under VA 
regulation, a specific claim may be prosecuted at any one 
time by only one recognized organization, attorney, agent or 
other person properly designated to represent the appellant.  
38 C.F.R. § 20.601.  Consequently, the veteran should be 
provided with an opportunity to indicate which service 
organization he desires as his representative, however, if he 
does not change his representative or revoke his 
representation, the Connecticut Department of Veterans 
Affairs must be given an opportunity to represent the 
veteran.

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should provide the veteran 
with VA Form 23-22; however, if he does 
not change his representation or revoke 
the current representation, the RO must 
provide the Connecticut Department of 
Veterans Affairs with the opportunity to 
file a VA Form 646 before returning the 
case to the Board.

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims folder, and 
associate them with the claims folder.. 

3.  The RO should schedule the veteran 
for an examination in order to determine 
the current degree of severity associated 
with the service-connected scar of the 
left thumb and residuals of contusion and 
laceration of the left ankle.  All 
indicated testing should be conducted and 
the claims folder should be made 
available to the examiner for review.  
The extent of the involved areas should 
be reported in detail, including 
measurements of the area of the scarring.  
The examiner should list each finding 
which is due to the left thumb scar and 
residuals of contusion and laceration of 
the left ankle.  Color photographs of the 
areas should also be taken and associated 
with the examination report.  

4.  The veteran should be informed that 
his cooperation is vitally important to a 
resolution of his claim for increase, and 
that his failure to cooperate may have 
adverse consequences.  He should be 
informed of the provisions of 38 C.F.R. 
§ 3.655.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
